Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Regarding claim 1, said claim is directed to a “system” recited as comprising a “server” and “client”. The broadest reasonable interpretation of a “server” and a “client” include software-only embodiments, and thus the claimed “system” can be interpreted as a software-only system.	Software is not a process, machine, manufacture or composition of matter, and thus is non-statutory subject matter.	Regarding claims 2 - 6, said claims further specify the “system” of claim 1, while failing to remedy the above noted deficiencies of claim 1. The analysis applied above to claim thus is similarly applicable to claims 2 - 6.
	Regarding claim 7, said claim is directed to a “client” that interacts with a “server”. The broadest reasonable interpretation of both a “client” and a “server” include software-only 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US-7561985-B2) in view of Nakazawa (US-10698646-B2).
	Regarding claim 1, Kanai shows a remote operation system comprising a management server and a management client that manage an electronic device, wherein	the management server (Fig. 1 and col. 5 lines 49-52 showing a “remote maintenance system”) manages a task that is an operation (col. 7 lines 65-67) on the electronic device (col. 5  where the task timing information is a designated start time and date that is a time and date designated to start the task (Fig. 16 and [47,65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management and execution architecture of Kanai with Nakazawa’s explicit support for both task initiation dates and times in order to enable scheduling windows in which a task will execute in advance of said execution.	Regarding claim 3, Kanai in view of Nakazawa as combined above show claim 1, wherein 	the management server stores task management information to manage the task (Kanai, col. 6 lines 30-34); and 	where the management client (Kanai, col. 5 lines 55-60) instructs the management server (Kanai col. 5 line 65 – col. 3), 	the management server updating as instructed by the management client (Kanai, col. 6 lines 30-36, col. 6 lines 52-57).
	Regarding claim 7, Kanai shows a management client (col. 5 lines 55-60 showing a “mediation apparatus”) that manages an electronic device (col. 5 lines 37-40 and col. 6 lines 11-15 showing a “maintenance target system”), wherein	from a management server (Fig. 1 and col. 5 lines 49-52 showing a “remote maintenance system”) that manages a task (col. 7 lines 65-67) that is an operation on the  where the task timing information is a designated start time and date that is a time and date designated to start the task (col. 5 lines 29-31 and col. 6 lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management and execution architecture of Kanai with Nakazawa’s explicit support for both task initiation dates and times in order to enable scheduling windows in which a task will execute in advance of said execution.
 	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 1.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Nakazawa as applied to claim 1 above, and further in view of Nagashima (US-20150172133-A1).
	Regarding claim 2, Kanai in view of Nakazawa show the management client (Kanai, col. 5 lines 55-60).
	Nagashima shows wherein when a current time and date is after a time and date scheduled for the task and when there is a different task being executed or waiting to be executed for the electronic device, waiting for the scheduled task to be executed (Fig. 16 and [47,65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa with the multi-task management of Nagashima in order to ensure reliable execution of multiple, simultaneous tasks.
	Regarding claim 6, Kanai in view of Nakazawa show the management client providing task execution instructions (Kanai, col. 6 lines 30-36 and col. 6 lines 52-57).
	Kanai in view of Nakazawa do not show wherein the task has multiple electronic devices as an execution target and, for each of the electronic devices, an instruction to update the task status of the task, and the task management information includes the task status for each combination of the task and the electronic devices.
	Nagashima shows wherein the task has multiple electronic devices as an execution target  (Fig. 12, showing targeting DevA1 through DevAx to perform the “authentication test” task) and, for each of the electronic devices, an instruction to update the task status of the task ([65] discussing, e.g., moving a task from a “waiting” state to an “executing state”), and 	the task management information includes the task status for each combination of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa with the multi-device and multi-task management and tracking of Nagashima in order to ensure reliable execution of multiple, simultaneous tasks, and also to enable administrators to track task execution across multiple devices.

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai in view of Nakazawa as applied to claim 1 above, and further in view of Matsuda (US-8379537-B2).	Regarding claim 4, Kanai in view of Nakazawa show the management client providing task execution instructions (Kanai, col. 6 lines 30-36 and col. 6 lines 52-57) in communication with the management server (Kanai, col. 5 lines 49-52), as well as where the management server tracks task status (Nakazawa, col. 13 lines 21-45, col. 14 lines 18-21) 	Kanai in view of Nakazawa do not show when there has not been an instruction to update the task status even when a specific period of time has elapsed since the designated start time and date, the setting the task status in the task management information to a failure status of execution of the task. 	Matsuda shows when there has not been an instruction to update the task status even when a specific period of time has elapsed since the designated start time and date, the setting .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa with the task status monitoring of Matsuda in order to ensure task failures are detected and reported, enabling the failed tasks to be reattempted.
	Regarding claim 5, Kanai in view of Nakazawa as combined in claim 1 show the management client regularly instructs the management server to (Kanai, col. 6 lines 30-36 and col 6 lines 52-57).
	Kanai in view of Nakazawa as combined in claim 1 do not show updating the task status of the task while the task is executed.	Nakazawa shows show updating the task status of the task while the task is executed (Nakazawa, col. 13 lines 21-25, col. 14 lines 8-21).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa as combined in claim 1 with the task progress tracking of Nakazawa in order to ensure all elements of a task are properly completed, and if failure occurs, enabling better determination of what individual aspect of a task failed.	Kanai in view of Nakazawa do not show setting the task status in the task management information to a failure status of execution of the task when a specific period of time has elapsed since previously instructed by the management client to update the task status while the task status in the task management information is a status of the task being executed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the task management architecture of Kanai in view of Nakazawa with the task status monitoring of Matsuda in order to ensure task failures are detected and reported, enabling the failed tasks to be reattempted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Nishikawa (US-20190065706-A1), disclosing task monitoring and error detection features (Fig. 20).	Takahashi (US-9720776-B2), disclosing use of timeouts and update intervals (Fig. 15).
Saito (US-9286246-B2), showing tracking the status of multiple tasks (Figs. 6A, 12).	Nakatomi (US-20080235776-A1), disclosing updating of an information log after task completion ([187,296]) as well as utilizing date and time information for scheduling tasks ([109]).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442